Citation Nr: 1524924	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-31 238A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received from March 13, 2012 to March 23, 2012.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Murfreesboro, Tennessee VA Medical Center (VAMC), which denied entitlement to reimbursement for private medical expenses incurred from March 13, 2012 to March 23, 2012.

The Board notes that although the Veteran requested a hearing before the Board, he failed to report to a hearing scheduled in January 2015 without explanation.  Accordingly, the Board will proceed as if the hearing request had been withdrawn.


FINDING OF FACT

On May 13, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a statement received in January 2015, the Veteran requested that the Board pull his appeal from the docket.  In May 2015, the Veteran submitted another statement expressly consenting to the withdrawal of his appeal.  As such, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. SEESEL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


